DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 5/23/22.
Status of claims
Claims 1-12, 17 and 19-23 are pending in the application.
Claims 13-16 and 18 are cancelled.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/21.
	Claims 1-7, 11-12, 17 and 19-23  are examined in the application and generic claim is examined to the extent that it reads on species under (i), which is “
    PNG
    media_image1.png
    223
    509
    media_image1.png
    Greyscale
 and species under (ii), which is “ 
    PNG
    media_image2.png
    182
    719
    media_image2.png
    Greyscale

	In view of the amendment, rejection of claims 1-7, 11-12,17  and 19-23 under 35 U.S.C. 103 as being obvious over the combination of  US 2013/0233333 (‘333)  and  US 2003/0229947(‘947) and US 2015/0322366 (‘366) is hereby withdrawn.
	The following new ground of rejections are necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-12, 17 and 19-23  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
	Claim 1 is amended to recite “one or more pigments, which are not oxidation and direct dyes”.
Applicants in the remarks dated 5/23/223 point out support. See below the remarks.

    PNG
    media_image3.png
    414
    562
    media_image3.png
    Greyscale

In response, applicants attention is drawn to page 15, ll. 20-32. See below.

    PNG
    media_image4.png
    255
    561
    media_image4.png
    Greyscale


 Direct dyes excluded by the amendment is taught as pigments in the instant specification  and these are also direct dyes evidenced by US 2014/0044656 (‘656). Applicants attention is drawn to ¶¶ [0058-59] where DC Red 21, DC Red 4, DC Yellow 5, DC Yellow 6, DC Green 3 are direct dyes.
Therefore, these direct dyes which are taught as pigments are not excluded and applicants have not contemplated the scope of claim 1 where pigment which are not direct dyes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-12,17  and 19-23 are rejected under 35 U.S.C. 103 as being obvious over the combination of  U.S. Patent 7,942,937 (‘937) and  US 2013/0233333 (‘333)  and  US 2003/0229947(‘947) and US 2015/0322366 (‘366).
Patent ‘937 was cited in the non-final rejection dated 7/20/21.
Patent ‘937 teaches process for dyeing the hair and teaches under abstract composition comprising hydrophobic film forming polymer and at least one pigment ( claims 1
and 17) and at least one volatile solvent and at col.19 line 64 through col.24, line 28 teaches the
pigments that can be used and at col.23, line 30 teaches the amount of pigment, which is 0.1-50% and the claimed amount 0.5-30% overlaps with the amount taught by US ‘937 ( claims 1, 12 and 22-23). See also dyes described as pigments at col.21, ll. 10-21. Dyeing the hair reads on claims 17, 20 and 21.
Patent ‘937 at col.2, ll. 19-30 teaches:

    PNG
    media_image5.png
    292
    647
    media_image5.png
    Greyscale

Patent ‘937 at paragraph bridging col.s 3-4 teaches film forming polymer that are acrylate -functionalized polymers.
The difference between patent ‘937 and instant application is Patent does not teach the claimed species drawn to  polymers under ( i-ii).  
US ‘333 teaches process for treating keratin fibers and at ¶ [0299] teaches:

    PNG
    media_image6.png
    121
    527
    media_image6.png
    Greyscale

US ‘333 at ¶ [0300] teaches formula XXV.

    PNG
    media_image7.png
    150
    532
    media_image7.png
    Greyscale


US ‘333 teaches at ¶ [0310] claimed species drawn to ingredient (ii), which is KF-2001(claims 1, 7, 17 and 19). Thus US ‘333 teaches composition A or B or C having KF 2001 and any of these compositions read on claimed composition of claim 1. US ‘333 exemplifies in care compostion mercapto siloxane where mercapto groups are at end instead of pendent claimed.
See claim 18 for formula XXV drawn to genus of ingredient (ii).
US ‘947 teaches vibrant and durable hair coloring compositions (claimed composition of claim 1). US ‘947 at ¶ [0088] teaches cosmetically acceptable vehicle and US ‘937 ¶ [0092] teaches:

    PNG
    media_image8.png
    211
    425
    media_image8.png
    Greyscale

 US  ‘947 at ¶ [0089] teaches:

    PNG
    media_image9.png
    250
    446
    media_image9.png
    Greyscale

Thus, the cosmetically acceptable vehicle enhances the performance of the dyes. 
US ‘366 teaches lubricant coating compositions (claimed composition of claim 1) and ¶ [0032]  teaches lubricant coating compositions comprising mixture of vinyl-based  silicones and acrylate based silicones and at ¶ ¶ [0091- 0095]  teaches the genus drawn to ingredient (i) and also the elected species which is known by the trade name Gelest (claims 1-6,11, 17 and 19) .
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare  hair dye  composition of  patent ‘937  having pigments and film forming polymers  and add silicone functionalized with at least one mercapto group species , which is KF 2001 taught by US '333  in care composition for keratin fibers and use as cosmetically acceptable vehicle lubricants by US ‘947 and combine with the lubricant composition of US ‘366 comprising mixture of vinyl-based  silicones and acrylate based silicones  species drawn to Gelest so that the modified compositions  can also be applied to hair and having the lubricants compositions, which function as cosmetically vehicles pigments enhances the performance of dyes  (claimed pigments) onto hair  and the dye compositions with the pigments provide  shampoo fast visible coloration to all hair types while at the same time preserving the physical characteristics of the keratin fibers and obtain a smooth and uniform deposit of the color on to hair taught by patent ‘937 in using pigments for dyeing the hair. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619